Case 4:20-mc-80215-KAW Document 17
                                15 Filed 12/04/20
                                         12/03/20 Page 1 of 2




                                                          S DISTR
                                                       ATE       IC
                                                     ST            T
                                                 D
                                                                                       Susan Y. Soong
                                                                           CO
                                            E
                                          IT




                                                                             UR
                                        UN




                                                                               T
                                        N O RT




                     12/4/2020
                                                                                NI A
                                                                            OR
                                          HE




                                                                           IF




                                                 N
                                                                           AL
                                                 R




                                                     DI
                                                          S T RI T O F C
                                                                C
Case 4:20-mc-80215-KAW Document 17
                                15 Filed 12/04/20
                                         12/03/20 Page 2 of 2
